                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 1 of 29 Page ID #:1502



                                                                                     1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                         LAWRENCE J. JENSEN (Admitted Pro Hac Vice)
                                                                                     2   ljensen@bhfs.com
                                                                                         DIANE C. DE FELICE (SBN: 149021)
                                                                                     3   ddefelice@bhfs.com
                                                                                         CHRISTOPHER R. GUILLEN (SBN: 299132)
                                                                                     4   cguillen@bhfs.com
                                                                                         2049 Century Park East, Suite 3550
                                                                                     5   Los Angeles, CA 90067
                                                                                         Telephone: 310.500.4600
                                                                                     6   Facsimile: 310.500.4602
                                                                                     7   Attorneys for Intervening-Defendants,
                                                                                         CADIZ, INC. and CADIZ REAL ESTATE, LLC
                                                                                     8
                                                                                     9                          UNITED STATES DISTRICT COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   CENTER FOR BIOLOGICAL                   Case No. 2:17-cv-8587-GW-ASx
                                                 Los Angel es, CA 90 067




                                                                                         DIVERSITY, et al.,                      Case No. 2:18-cv-06775-GW-AS
                                                                                    13                                           Consolidated
                                                                                         and
                                                                                    14                                           CADIZ, INC. AND CADIZ REAL
                                                                                         NATIONAL PARKS                          ESTATE, LLC’S OPPOSITION TO
                                                                                    15   CONSERVATION ASSOCIATION,               MOTIONS FOR SUMMARY
                                                                                                                                 JUDGMENT
                                                                                    16                 Plaintiffs,
                                                                                                                                 Date:      June 20, 2019
                                                                                    17   v.                                      Time:      8:30 a.m.
                                                                                                                                 Courtroom: 9D
                                                                                    18   U.S. BUREAU OF LAND                     Judge:     Hon. George H. Wu
                                                                                         MANAGEMENT, et al.,
                                                                                    19                                           [Filed concurrently herewith: Statement
                                                                                                       Defendants.               of Genuine Disputes; Request for
                                                                                    20                                           Evidentiary Ruling]
                                                                                    21   and
                                                                                    22   CADIZ, INC., et al.
                                                                                    23                 Intervening-Defendants.
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                              CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                      SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 2 of 29 Page ID #:1503



                                                                                     1                                       TABLE OF CONTENTS
                                                                                     2
                                                                                                                                                                                                      Page
                                                                                     3
                                                                                     4   I.           INTRODUCTION ................................................................................ 1
                                                                                     5   II.          TIMELINE OF FEDERAL DEFENDANTS’ TREATMENT OF
                                                                                                      THE PIPELINE..................................................................................... 2
                                                                                     6
                                                                                         III.         PLAINTIFFS AGREE WITH DEFENDANTS AND THE
                                                                                     7                NINTH CIRCUIT THAT ACTIVITIES THAT FURTHER A
                                                                                                      RAILROAD PURPOSE ARE WITHIN THE SCOPE OF 1875
                                                                                     8                ACT ROWS .......................................................................................... 5
                                                                                     9   IV.          CBD’S ATTEMPT TO DISTINGUISH BARAHONA FAILS........... 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   V.           PLAINTIFFS DO NOT CHALLENGE THE SUBSTANTIAL
                                                                                                      EVIDENCE THAT SUPPORTS BLM’S FACTUAL
                                                                                    11                CONCLUSION THE PIPELINE WILL FURTHER
                                            2049 Cent ury Park East, Suite 3550




                                                                                                      RAILROAD PURPOSES ................................................................... 10
                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                         VI.          THE OCTOBER 2017 LETTER MET ALL THE
                                                                                    13                REQUIREMENTS OF REASONABLE DECISION MAKING ....... 12
                                                                                    14           A.   The 2017 Letter Acknowledges a Change in Position and
                                                                                                      Adopts a Position that Is Permissible Under the 1875 Act ................. 13
                                                                                    15           B.   BLM Changed Its Position Based on a Revised Understanding
                                                                                                      of the Law ........................................................................................... 14
                                                                                    16           C.   In 2017, BLM Reasonably Concluded that the 2015
                                                                                    17                Determination Was Contrary to Law .................................................. 16
                                                                                         VII.         NO FLPMA PERMIT IS REQUIRED ............................................... 22
                                                                                    18
                                                                                         VIII.        NO NEPA REVIEW IS REQUIRED ................................................. 22
                                                                                    19
                                                                                         IX.          CONCLUSION ................................................................................... 24
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                                                i
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 3 of 29 Page ID #:1504



                                                                                     1                                        TABLE OF AUTHORITIES
                                                                                     2
                                                                                                                                                                                                     Page(s)
                                                                                     3
                                                                                         FEDERAL CASES
                                                                                     4
                                                                                         Ad Hoc Shrimp Trade Action Comm. v. United States,
                                                                                     5
                                                                                            596 F.3d 1365 (Fed. Cir. 2010) ..................................................................... 14, 15
                                                                                     6
                                                                                         Barahona v. Union Pac. R.R. Co.,
                                                                                     7     881 F.3d 1122 (9th Cir. 2018) ...................................................................... passim
                                                                                     8
                                                                                         Caldwell v. United States,
                                                                                     9     250 U.S. 14 (1919) ................................................................................................ 9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   F.C.C. v. Fox Television Stations, Inc.,
                                                                                    11      556 U.S. 502 (2009) .......................................................................... 12, 13, 14, 15
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   Geneva Rock Products, Inc. v. United States,
                                                 Los Angel es, CA 90 067




                                                                                           107 Fed. Cl. 166 (Fed. Cl. 2012) ........................................................................... 9
                                                                                    13
                                                                                    14   Glosemeyer v. United States,
                                                                                            45 Fed. Cl. 771 (Fed. Cl. 2000) ........................................................................... 21
                                                                                    15
                                                                                         Grand Trunk R.R. Co. v. Richardson,
                                                                                    16
                                                                                           91 U.S. 454 (1875) ................................................................................................ 6
                                                                                    17
                                                                                         Hartford Fire Ins. Co. v. Chi., Milwaukee & Saint Paul Ry. Co.,
                                                                                    18     175 U.S. 91 (1899) ................................................................................................ 7
                                                                                    19
                                                                                         Home on the Range v. AT&T Corp.,
                                                                                    20     386 F. Supp. 2d 999 (S.D. Ind. 2005) ................................................................... 9
                                                                                    21   Illig v. United States,
                                                                                    22       58 Fed. Cl. 619 (Fed. Cl. 2003) ........................................................................... 19
                                                                                    23   Indigenous Envtl. Network v. United States Dep’t of State,
                                                                                    24      347 F. Supp. 3d 561 (D. Mont. 2018) ................................................................. 16

                                                                                    25   Mellon v. S. Pac. Transp. Co.,
                                                                                           750 F. Supp. 226 (W.D. Tex. 1990) .................................................................... 18
                                                                                    26
                                                                                    27   Morales-Izquierdo v. Gonzales,
                                                                                           486 F.3d 484 (9th Cir. 2007) ............................................................................... 15
                                                                                    28
                                                                                                                              ii
                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                    SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 4 of 29 Page ID #:1505



                                                                                     1   Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.
                                                                                     2     Co.,
                                                                                           463 U.S. 29 (1983) ........................................................................................ 12, 15
                                                                                     3
                                                                                         Organized Village of Kake v. U.S. Dep’t of Agric.,
                                                                                     4
                                                                                           795 F.3d 956 (9th Cir. 2015) ............................................................. 12, 14, 15, 16
                                                                                     5
                                                                                         Pit River Tribe v. U.S. Forest Serv.,
                                                                                     6      469 F.3d 768 (9th Cir. 2006) ............................................................................... 23
                                                                                     7
                                                                                         San Luis & Delta-Mendota Water Auth. v. Jewell,
                                                                                     8      747 F.3d 581 (9th Cir. 2014) ............................................................................... 10
                                                                                     9   In re SFPP Right-of-Way Claims,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10      Case No. SACV 15-00718, 2016 WL 3456985 (C.D. Cal. June 7,
                                                                                            2016) ...................................................................................................................... 6
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                            255 F. Supp. 3d 101 (D.D.C. 2017) .............................................................. 14, 15
                                                                                    13
                                                                                         United States v. Denver & Rio Grande Ry. Co.,
                                                                                    14     150 U.S. 1 (1893) .......................................................................................... 23, 24
                                                                                    15
                                                                                         United States v. Union Pac. R.R.,
                                                                                    16     353 U.S. 112 (1957) .............................................................................................. 9
                                                                                    17   W. Watersheds Project v. Matejko,
                                                                                    18      468 F.3d 1099 (9th Cir. 2006) ............................................................................. 22
                                                                                    19   CALIFORNIA CASES
                                                                                    20   Union Pac. R.R. Co. v. Santa Fe Pac. Pipelines, Inc.,
                                                                                    21     231 Cal.App.4th 134 (2014) .................................................................................. 6
                                                                                    22   OTHER STATE CASES
                                                                                    23   L.K.L. Associates, Inc. v. Union Pac. R.R. Co.,
                                                                                    24      2:15-CV-00347-BSJ, 2018 WL 2433563 (D. Utah May 29, 2018) ...................... 9
                                                                                    25   McSweyn v. Inter-Urban Ry. Co.,
                                                                                    26     130 N.W.2d 445................................................................................................... 19

                                                                                    27   Mitchell v. Illinois Cent. R.R. Co.,
                                                                                            384 Ill. 258 (1943) ............................................................................................... 18
                                                                                    28
                                                                                                                             iii
                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                    SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 5 of 29 Page ID #:1506



                                                                                     1   FEDERAL STATUTES
                                                                                     2
                                                                                         42 U.S.C.
                                                                                     3      § 4332(C) ............................................................................................................. 23
                                                                                     4   43 U.S.C.
                                                                                     5      §§ 934-939 .................................................................................................... passim

                                                                                     6   43 U.S.C.
                                                                                            § 1769(a) .............................................................................................................. 22
                                                                                     7
                                                                                     8   Pub. L. 115-31
                                                                                           131 Stat. 135 (2017) .............................................................................................. 5
                                                                                     9
                                                                                         Pub. L. No. 111-88
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                           § 110, 123 Stat. 2927 (2009) ................................................................................. 4
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         Pub. L. No. 112-74
                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                           § 118, 125 Stat. 1011 (2011) ................................................................................. 4
                                                                                    13
                                                                                         Pub. L. No. 113-76
                                                                                    14     § 114, 128 Stat. 312-13 (2014) .............................................................................. 4
                                                                                    15   Pub. L. No. 113-235
                                                                                    16     § 112, 128 Stat. 2420 (2014) ................................................................................. 4
                                                                                    17   Pub. L. No. 114-113
                                                                                           § 121, 129 Stat. 2552 (2015) ................................................................................. 4
                                                                                    18
                                                                                    19   OTHER AUTHORITIES
                                                                                    20   43 C.F.R. § 2801.6(a)(3)........................................................................................... 22
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                             iv
                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                    SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 6 of 29 Page ID #:1507



                                                                                     1           Intervening-Defendants Cadiz, Inc. and Cadiz Real Estate, LLC (collectively,
                                                                                     2   “Cadiz”) respectfully submit this Opposition to the Motions for Summary Judgment
                                                                                     3   filed by Plaintiffs Center for Biological Diversity and Center for Food Safety
                                                                                     4   (collectively, “CBD”) in Case No. 2:17-cv-08587 (ECF Doc. 67) and Plaintiff
                                                                                     5   National Parks Conservation Association (“NPCA”) in Case No. 2:18-cv-06775
                                                                                     6   (ECF Doc. 55) (CBD and NPCA are sometimes collectively referred to herein as
                                                                                     7   “Plaintiffs”).
                                                                                     8   I.      INTRODUCTION
                                                                                     9           The Court should find that the Bureau of Land Management (“BLM”)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   reasonably concluded in its October 13, 2017 letter (“October 2017 Letter”) that the
                                                                                    11   Arizona and California Railroad Company’s (“ARZC”) authorization of the
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   construction and operation of a water pipeline and related improvements
                                                 Los Angel es, CA 90 067




                                                                                    13   (“Pipeline”) by Cadiz within its railroad right-of-way (“ROW”), granted under the
                                                                                    14   General Railroad Right-of-Way Act of March 3, 1875, 43 U.S.C. §§ 934-939
                                                                                    15   (“1875 Act”), did not require BLM permission.
                                                                                    16           In its October 2017 Letter, BLM set forth alternative justifications for its
                                                                                    17   conclusion. The first, or primary, justification was that the Pipeline will not
                                                                                    18   interfere with ARZC’s railroad operations and is therefore within the scope of
                                                                                    19   ARZC’s ROW. The second, or alternative, justification was that the Pipeline will
                                                                                    20   further railroad purposes—i.e., provide benefits to ARZC’s railroad operations—
                                                                                    21   and is therefore within the scope of ARZC’s ROW.
                                                                                    22           With respect to BLM’s primary justification, Plaintiffs argue only that it was
                                                                                    23   contrary to law; they do not argue that BLM’s underlying factual findings were
                                                                                    24   unreasonable. With respect to BLM’s alternative justification, Plaintiffs argue only
                                                                                    25   that BLM failed to adequately explain why it reached a different conclusion in 2015
                                                                                    26   about whether the Pipeline will further a railroad purpose; they do not argue that the
                                                                                    27   alternative justification was contrary to law, that BLM’s underlying factual findings
                                                                                    28   were unreasonable or identify any controverted facts.
                                                                                                                                1
                                                                                              CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                      SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 7 of 29 Page ID #:1508



                                                                                     1         The Court should also find that no Federal Land Policy Management Act
                                                                                     2   (“FLPMA”) permit is required if the Pipeline is within the scope of ARZC’s ROW
                                                                                     3   and that the October 2017 Letter did not trigger the need to comply with the
                                                                                     4   National Environmental Policy Act (“NEPA”) as it was not “a major federal
                                                                                     5   action.”
                                                                                     6         For the reasons explained below and in their opening briefs, Cadiz and the
                                                                                     7   Federal Defendants (i.e., the Department of Interior (“Department”), BLM, et al.)
                                                                                     8   are entitled to judgment against Plaintiffs on all of Plaintiffs’ claims with respect to
                                                                                     9   BLM’s primary and alternative justifications. However, it should be noted that to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   resolve this case in favor of Cadiz and the Federal Defendants, the Court need not
                                                                                    11   reach and resolve Plaintiffs’ legal claims with respect to BLM’s primary
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   justification; it need only decide that BLM reasonably concluded there was
                                                 Los Angel es, CA 90 067




                                                                                    13   substantial evidence that the Pipeline will further a railroad purpose.1
                                                                                    14   II.   TIMELINE OF FEDERAL DEFENDANTS’ TREATMENT OF THE
                                                                                    15         PIPELINE
                                                                                    16         For the Court’s reference, the following is a chronological timeline of the
                                                                                    17   Federal Defendants’ interpretations of the scope of 1875 Act ROWs and
                                                                                    18   applications of those interpretations to the Pipeline referenced in the parties’ briefs:
                                                                                    19         In 1989, the Solicitor of the Department issued Memorandum M-36964
                                                                                    20
                                                                                               1
                                                                                                       Plaintiffs continue to argue that the primary interpretation in the
                                                                                    21   Solicitor of the Interior’s Memorandum M-37048 (“2017 M-Opinion”)—i.e., that
                                                                                         third parties may use 1875 Act ROWs as long as their activities do not interfere
                                                                                    22   with railroad operations—is incorrect. For the Court’s convenience, as it did in its
                                                                                         Motion for Summary Judgment, Cadiz hereby incorporates and fully supports the
                                                                                    23   arguments made by the Federal Defendants in support of the primary interpretation.
                                                                                         Given the fact that the 1875 Act granted a railroad the exclusive use and occupancy
                                                                                    24   of the ROW as long as it continues to use it for railroad operations, the logic of that
                                                                                         interpretation is unassailable. Only the railroad, not BLM, has the right to
                                                                                    25   determine whether other uses may be made of the ROW, and the railroad may allow
                                                                                         other uses as long as they do not interfere with railroad operations. On the record
                                                                                    26   before the Court, the Pipeline clearly meets this standard as the October 2017 Letter
                                                                                         states: “BLM has no evidence, and neither the railroad nor any other person or
                                                                                    27   entity has claimed, that the Cadiz Project will interfere with the ARZC railroad
                                                                                         operations.” AR 5.
                                                                                    28
                                                                                                                             2
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 8 of 29 Page ID #:1509



                                                                                     1   (“1989 M-Opinion”), which, in part, found that holders of 1875 Act ROWs may
                                                                                     2   permit uses of the ROWs “without the grant of an additional permit or right-of-way
                                                                                     3   from BLM.” AR2 8010.
                                                                                     4         In January 2009, the Department confirmed that no permit from the Federal
                                                                                     5   Defendants was required for the Pipeline to be constructed and operated within the
                                                                                     6   ARZC’s 1875 Act ROW. AR 7896.
                                                                                     7         In June 2009, Senator Diane Feinstein, concerned about the alleged
                                                                                     8   environmental impacts of the Cadiz Valley Water Conservation, Recovery, and
                                                                                     9   Storage Project (“Project”), sent a letter to the Department, requesting “a review of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   [the Department’s] right-of-way policy regarding” the Project. AR 7896-97; see
                                                                                    11   also AR 4922. Senator Feinstein’s letter to the Department also described language
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   in a bill she had introduced related to the ARZC. Id. On October 30, 2009,
                                                 Los Angel es, CA 90 067




                                                                                    13   Congress enacted Senator Feinstein’s language into law, which stated:
                                                                                    14                SEC. 110. (a) Any proposed new use of the Arizona &
                                                                                    15                California Railroad Company’s Right of Way for
                                                                                    16                conveyance of water shall not proceed unless the
                                                                                    17                Secretary of the Interior certifies that the proposed new
                                                                                    18                use is within the scope of the Right of Way.
                                                                                    19                (b) No funds appropriated or otherwise made available to
                                                                                    20                the Department of the Interior may be used, in relation to
                                                                                    21                any proposal to store water underground for the purpose
                                                                                    22                of export, for approval of any right-of-way or similar
                                                                                    23                authorization on the Mojave National Preserve or lands
                                                                                    24                managed by the Needles Field Office of the Bureau of
                                                                                    25                Land Management, or for carrying out any activities
                                                                                    26
                                                                                               2
                                                                                                     “AR” refers to the Revised Administrative Record submitted on
                                                                                    27   November 29, 2018 (Case No. 2:17-cv-08587 (“CBD Case”), ECF Doc. 54; Case
                                                                                         No. 2:18-cv-06775 (“NPCA Case”), ECF Doc. 42) and supplemented on March 18,
                                                                                    28   2019 (CBD Case, ECF Doc. 66; NPCA Case, ECF Doc. 52).
                                                                                                                             3
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 9 of 29 Page ID #:1510



                                                                                     1                associated with such right-of-way or similar approval.
                                                                                     2   Pub. L. No. 111-88, § 110, 123 Stat. 2927 (2009). The law was thereafter annually
                                                                                     3   attached as a rider to the appropriations bill for the Department. See Pub. L. No.
                                                                                     4   112-74, § 118, 125 Stat. 1011 (2011); Pub. L. No. 113-76, § 114, 128 Stat. 312-13
                                                                                     5   (2014); Pub. L. No. 113-235, §112, 128 Stat. 2420 (2014); Pub. L. No. 114-113, §
                                                                                     6   121, 129 Stat. 2552 (2015).
                                                                                     7         In November 2011, the Solicitor of the Department issued Memorandum M-
                                                                                     8   37025 (“2011 M-Opinion”), which partially withdrew the 1989 M-Opinion and
                                                                                     9   stated that a holder of an 1875 Act ROW may permit activities “that derive from or
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   further a railroad purpose.” AR 8037-38. The 2011 M-Opinion further specified
                                                                                    11   that the “further a railroad purpose” standard allows holders of 1875 Act ROWs to
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   “authorize others to undertake, activities that have both railroad and commercial
                                                 Los Angel es, CA 90 067




                                                                                    13   purposes, but does not permit a railroad to authorize activities that bear no
                                                                                    14   relationship to the construction or operation of a railroad.” AR 8038.
                                                                                    15         In August 2014, BLM issued Instruction Memorandum No. 2014-122
                                                                                    16   (“2014 IM”), which purported to provide guidance to BLM field offices as to how
                                                                                    17   to apply the “further a railroad purpose” standard delineated in the 2011 M-
                                                                                    18   Opinion. AR 2726-28. However, the 2014 IM instructed field offices to consider
                                                                                    19   whether the railroad purpose or the non-railroad purpose drove the activity. AR
                                                                                    20   2727. That led to an “originate or derive from” standard.
                                                                                    21         In October 2015, BLM sent a letter to Cadiz, informing Cadiz that the
                                                                                    22   Pipeline does not fall within the scope of the ARZC ROW because the “primary
                                                                                    23   objective” of the Pipeline was not a “railroad purpose.” AR 2243-44 (emphasis
                                                                                    24   added). A “Summary Evaluation” is attached to the letter, which further describes
                                                                                    25   BLM’s analysis. AR 2245-49. These documents are referred to herein as the
                                                                                    26   “2015 Determination.”
                                                                                    27         On March 1, 2017, a bi-partisan letter from eighteen members of Congress
                                                                                    28   was sent to the Secretary of the Department, requesting that the 2015 Determination
                                                                                                                             4
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 10 of 29 Page ID #:1511



                                                                                     1   be “immediately withdraw[n].” AR 2020-23. This letter references the existence
                                                                                     2   of over 3,500 third party uses of 1875 Act ROWs in the western United States and
                                                                                     3   the “arbitrary” character of the 2015 Determination. Id.
                                                                                     4          On March 29, 2017, BLM issued Instruction Memorandum 2017-060, which
                                                                                     5   formally rescinded the 2014 IM. AR 971. In June 2017, the Solicitor of the
                                                                                     6   Interior issued a memorandum, suspending and temporarily withdrawing the 2011
                                                                                     7   M-Opinion to permit further review of the history of the 1875 Act and the
                                                                                     8   applicable law. AR 785.
                                                                                     9          In May 2017, Congress failed to renew the rider in the appropriations bill for
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the Department, lifting the prohibition against processing a permit for the Pipeline’s
                                                                                    11   use of the ARZC ROW. See Pub. L. 115-31, 131 Stat. 135 (2017).
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12          In September 2017, the Solicitor of the Department issued the 2017 M-
                                                 Los Angel es, CA 90 067




                                                                                    13   Opinion, which permanently withdrew the 2011 M-Opinion and, as discussed in
                                                                                    14   Cadiz’s Motion, sets forth two interpretations of the scope of 1875 Act ROWs: the
                                                                                    15   “does not interfere” standard and the “furthers a railroad purpose” standard. AR
                                                                                    16   75-99; Memorandum of Points and Authorities in Support of Cadiz’s Motion for
                                                                                    17   Summary Judgment (“Cadiz Motion”), pp. 5-6.
                                                                                    18          On October 13, 2017, BLM sent Cadiz the October 2017 Letter, expressly
                                                                                    19   rescinding the 2015 Determination and informing Cadiz that, based upon BLM’s
                                                                                    20   review of the record, the Pipeline fell within the scope of the ARZC ROW under
                                                                                    21   either standard delineated in the 2017 M-Opinion. Cadiz Motion, pp. 7-8.
                                                                                    22   III.   PLAINTIFFS AGREE WITH DEFENDANTS AND THE NINTH
                                                                                    23          CIRCUIT THAT ACTIVITIES THAT FURTHER A RAILROAD
                                                                                    24          PURPOSE ARE WITHIN THE SCOPE OF 1875 ACT ROWS
                                                                                    25          In Barahona v. Union Pacific Railroad Company, the Ninth Circuit held that
                                                                                    26   a pipeline that “serves a railroad purpose” is within the scope of an 1875 Act ROW.
                                                                                    27   881 F.3d 1122, 1134 (9th Cir. 2018). The Ninth Circuit also confirmed that the
                                                                                    28
                                                                                                                             5
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 11 of 29 Page ID #:1512



                                                                                     1   incidental use doctrine informs the scope of “railroad purposes.” Id. at 1134-35.3
                                                                                     2         Consistent with Barahona, both CBD and NPCA agree that activities that
                                                                                     3   further a railroad purpose are within the scope of 1875 Act ROWs. CBD states that
                                                                                     4   “[c]aselaw construing the plain language and legislative history of the 1875 Act
                                                                                     5   establishes that an activity falls within the scope of an 1875 Act easement . . . if it
                                                                                     6   derives from or furthers a railroad purpose.” Memorandum in Support of Plaintiffs’
                                                                                     7   Motion for Summary Judgment (“CBD Motion”), p. 13:26-28 (emphasis added).
                                                                                     8   NPCA states that “‘[r]ailroad purposes’ define the outer limit of permissible uses of
                                                                                     9   1875 Act right-of-way grants.” Memorandum in Support of NPCA’s Motion for
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Summary Judgment (“NPCA Motion”), p. 12:9-10.
                                                                                    11         CBD takes no issue with the 2017 M-Opinion’s explanation of the incidental
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   use doctrine. NPCA, however, attempts to discredit the 2017 M-Opinion by
                                                 Los Angel es, CA 90 067




                                                                                    13   arguing that the Opinion allows the doctrine to be used “to bring activities that do
                                                                                    14   not serve a railroad purpose within the scope of an easement granted under the 1875
                                                                                    15   Act,” by concluding “that any form of commercial activity that does not impede a
                                                                                    16   ‘free and safe passage’—even one that merely confers pecuniary benefit on a
                                                                                    17   railroad company—may properly be considered as ‘incidental to railroad
                                                                                    18   operations.” NPCA Motion, p. 13:7-11, 18-21. This is a blatant
                                                                                    19   mischaracterization of the 2017 M-Opinion. The 2017 M-Opinion summarizes the
                                                                                    20   Supreme Court’s decision in Grand Trunk Railroad Company v. Richardson, 91
                                                                                    21   U.S. 454, 468-69 (1875), and explains that third party licenses for commercial
                                                                                    22   activities can further a railroad purpose:
                                                                                    23
                                                                                    24         3
                                                                                                      CBD suggests that the District Court opinion underlying Barahona (In
                                                                                         re SFPP Right-of-Way Claims, Case No. SACV 15-00718, 2016 WL 3456985
                                                                                    25   (C.D. Cal. June 7, 2016)), and the California Court of Appeal decision in Union
                                                                                         Pacific Railroad Co. v. Santa Fe Pacific Pipelines, Inc., 231 Cal.App.4th 134
                                                                                    26   (2014) are still good law. CBD Motion, p. 17:23-25. This is not correct. The
                                                                                         Ninth Circuit reversed and remanded In re SFPP Right-of-Way Claims and
                                                                                    27   disagreed with the Union Pacific Railroad Co. decision. 881 F.3d at 1133-35.
                                                                                         Barahona represents the governing interpretation of the scope of 1875 Act ROWs.
                                                                                    28
                                                                                                                             6
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 12 of 29 Page ID #:1513



                                                                                     1         [U]nder the incidental use doctrine, a railroad may undertake
                                                                                     2         commercial activity, including authorizing a third party to undertake
                                                                                     3         commercial activity, as long as the activity is incidental to the
                                                                                     4         operation of the railroad and ‘free and safe passage’ is left for the
                                                                                     5         operation of the railroad.
                                                                                     6   AR 97 (emphasis added). In its attack on the 2017 M-Opinion, NPCA cites only
                                                                                     7   the phrase “free and safe passage” from that summary. NPCA Motion, 13:18-20.
                                                                                     8   NPCA does not mention that, under the 2017 M-Opinion, “the activity [must] be
                                                                                     9   incidental to the operation of railroad.” See id. But the language of the 2017 M-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Opinion is plain. In order to satisfy the “furthers a railroad purpose” standard, the
                                                                                    11   2017 M-Opinion requires that the activity in question be both incidental to the
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   operation of the railroad and leave “free and safe passage” for railroad operations.
                                                 Los Angel es, CA 90 067




                                                                                    13   AR 97. The several examples of activities cited in the 2017 M-Opinion as
                                                                                    14   permitted under the incidental use doctrine involve uses that, while commercial in
                                                                                    15   nature, also have an incidental relationship to a railroad purpose. See AR 97-99
                                                                                    16   (e.g., warehouses, bulk and retail oil facilities and fiber optic cables are uses
                                                                                    17   incidental to railroad operations).
                                                                                    18         NPCA also argues that case law construing grants of private and state ROWs
                                                                                    19   cannot be used as precedent to bring non-railroad uses within the scope of 1875 Act
                                                                                    20   ROWS. NPCA Motion, at pp. 13:25-14:16. This argument misinterprets the 2017
                                                                                    21   M-Opinion and Barahona, both of which confirm that, under the common law
                                                                                    22   incidental use doctrine, a use must further a railroad purpose to fall within the scope
                                                                                    23   of an 1875 Act ROW. Further, two of the cases upon which NPCA relies are cited
                                                                                    24   by the Ninth Circuit in Barahona to support its holding. 881 F.3d at 1134 (citing
                                                                                    25   Mitchell v. Illinois Cent. R.R. Co., 384 Ill. 258 (1943) and Miss. Invs. v. New
                                                                                    26   Orleans & N. E. R.R. Co., 188 F.2d 245 (5th Cir. 1951)). Another case cited by
                                                                                    27   NPCA, Hartford Fire Ins. Co. v. Chi., Milwaukee & Saint Paul Ry. Co., 175 U.S.
                                                                                    28   91, 99 (1899), was cited by the 2011 M-Opinion in its delineation of the scope of
                                                                                                                             7
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 13 of 29 Page ID #:1514



                                                                                     1   1875 Act ROWs. AR 8047.
                                                                                     2   IV.   CBD’S ATTEMPT TO DISTINGUISH BARAHONA FAILS
                                                                                     3         Even though CBD agrees that activities that further railroad purposes are
                                                                                     4   within the scope of 1875 Act ROWs, CBD attempts to avoid the conclusion
                                                                                     5   compelled by Barahona—i.e., that the Pipeline is within the scope of ARZC’s 1875
                                                                                     6   Act ROW. CBD does so by arguing that the Pipeline is “unlike” the pipeline in
                                                                                     7   Barahona. CBD Motion, p. 23:10. The distinction does not lie. The pipeline in
                                                                                     8   Barahona transports “petroleum products” both for commercial and railroad
                                                                                     9   purposes. See generally 881 F.3d 1122. Union Pacific alleged it uses capacity on
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the pipeline to transport millions of gallons of fuel a year, which it “purchase[s]
                                                                                    11   directly . . . from third party refineries” and uses to power its locomotives. Id. at
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   1134. Union Pacific alleged this practice reduces its operating costs. Id. The
                                                 Los Angel es, CA 90 067




                                                                                    13   Ninth Circuit found these allegations established a prima facie showing of a
                                                                                    14   railroad purpose. Id.
                                                                                    15         The pipelines in Barahona and this case are alike. They transport a
                                                                                    16   commodity—water or oil—for commercial and railroad purposes. ARZC has
                                                                                    17   access to millions of gallons of water per year (10,000 gallons per day or 3,650,000
                                                                                    18   gallons per year); Union Pacific has access to millions of gallons of fuel per year.
                                                                                    19   AR 4677-78; Barahona, 881 F.3d at 1134 . The Pipeline will “increase the safety,
                                                                                    20   efficiency [and] profitability” of the ARZC; the Barahona pipeline will reduce
                                                                                    21   Union Pacific’s operating costs. AR 208; Barahona, 881 F.3d at 1134. And the
                                                                                    22   Pipeline’s benefits go even further than the Barahona pipeline, providing, inter
                                                                                    23   alia, a fire suppression system, power generation, and a maintenance road to benefit
                                                                                    24   the ARZC.4 Cadiz Motion, pp. 14-22; AR 5-6. These benefits are not so “minimal
                                                                                    25   or illusory as to make the incidental-use doctrine inapplicable.” Barahona, 881
                                                                                    26   F.3d at 1135.
                                                                                    27
                                                                                               4
                                                                                                      The Pipeline’s benefits (e.g., the fire suppression system, power
                                                                                    28   generation, etc.) are inextricably intertwined with the Pipeline.
                                                                                                                             8
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 14 of 29 Page ID #:1515



                                                                                     1         The railroad cases cited by Plaintiffs in other parts of their Motions are also
                                                                                     2   easily distinguished. In L.K.L. Associates, Inc. v. Union Pacific Railroad Co., the
                                                                                     3   Court found that a lease of an 1875 Act ROW did not further a railroad purpose
                                                                                     4   because the lease bore no relationship to the railroad whatsoever and the only
                                                                                     5   benefit the railroad received was monetary. 2:15-CV-00347-BSJ, 2018 WL
                                                                                     6   2433563, at *8-10 (D. Utah May 29, 2018).5 In Home on the Range v. AT&T
                                                                                     7   Corp., the Court held that a telecommunications line did not “further a purpose of
                                                                                     8   the railroad” where no argument was made and nothing in the record suggested a
                                                                                     9   connection between the telecommunications line and the railroad. 386 F. Supp. 2d
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   999, 1021 (S.D. Ind. 2005). The Pipeline at issue here is nothing like the building
                                                                                    11   in L.K.L. Associates or the telecommunications line in Home on the Range because
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   the Pipeline provides significant non-monetary benefits to the ARZC. Cadiz
                                                 Los Angel es, CA 90 067




                                                                                    13   Motion, pp. 14-22.6
                                                                                    14
                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19         5
                                                                                                      NPCA also cites United States v. Union Pacific Railroad, 353 U.S.
                                                                                         112 (1957) and L.K.L. Associates, Inc., 2018 WL 2433563, at *8-10, to support its
                                                                                    20   claim that the 2017 M-Opinion misapplied the incidental use doctrine. NPCA
                                                                                         Motion, p. 14:11-16. Not so. In Union Pacific, the Supreme Court did not mention
                                                                                    21   the incidental use doctrine. See 353 U.S. at 119. In L.K.L. Associates, Inc., the
                                                                                         Court refused to apply the doctrine to allow uses “incidental to or not inconsistent
                                                                                    22   with” the railroad. 2018 WL 2433563, at *8-10 n. 77 (emphasis added). Thus,
                                                                                         contrary to NPCA’s claim, the 2017 M-Opinion interpretation of the doctrine is
                                                                                    23   consistent with L.K.L. Associates.
                                                                                    24         6
                                                                                                      The recreational trail and timber cases Plaintiffs cite are also
                                                                                         distinguishable because there was no argument in those cases that the use furthered
                                                                                    25   an identifiable railroad purpose. See, e.g., Geneva Rock Products, Inc. v. United
                                                                                         States, 107 Fed. Cl. 166, 171-73 (Fed. Cl. 2012) (a recreational trail is “a venue for
                                                                                    26   healthful exercise and enjoyment of the outdoor environment”); Caldwell v. United
                                                                                         States, 250 U.S. 14, 21 (1919) (the railroad cannot take timber from land adjacent
                                                                                    27   to the ROW where the timber was being used for solely as a means for profit and no
                                                                                         evidence in record suggested that timber removal could even tangentially benefit
                                                                                    28   railroad).
                                                                                                                             9
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 15 of 29 Page ID #:1516



                                                                                     1   V.    PLAINTIFFS DO NOT CHALLENGE THE SUBSTANTIAL
                                                                                     2         EVIDENCE THAT SUPPORTS BLM’S FACTUAL CONCLUSION
                                                                                     3         THE PIPELINE WILL FURTHER RAILROAD PURPOSES
                                                                                     4         As Cadiz explained in its Motion, the standard of review in an APA case is
                                                                                     5   “highly deferential.” Where the agency has relied on “relevant evidence [such that]
                                                                                     6   a reasonable mind might accept as adequate to support a conclusion,” its decision is
                                                                                     7   supported by “substantial evidence” and must be upheld. San Luis & Delta-
                                                                                     8   Mendota Water Auth. v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014). Cadiz’s Motion
                                                                                     9   detailed the substantial evidence in the record that supports the October 2017
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Letter’s finding the Pipeline will further a railroad purpose in six different ways:
                                                                                    11         1.     “[w]ater pumped through the Cadiz pipeline will enable the creation
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                                      and operation of a new fire suppression system to prevent and
                                                                                    13                minimize damage to railroad assets and disruption of railroad
                                                                                    14                operations;”
                                                                                    15         2.     “[w]ater pumped through the Cadiz pipeline will generate power that
                                                                                    16                will be used in railroad operations;”
                                                                                    17         3.     “[t]he project will provide transmission lines to bring electrical power
                                                                                    18                that will be used in railroad operations;”
                                                                                    19         4.     “Cadiz proposes to provide ARZC with access to 10,000 gallons of
                                                                                    20                water a day pumped through the pipeline for their future [railroad]
                                                                                    21                purposes;”
                                                                                    22         5.     “Cadiz proposes to construct [an] access road” “that will facilitate
                                                                                    23                smoother railroad operations;” and,
                                                                                    24         6.     “[w]ater piped through Cadiz pipelines will enable the operation of a
                                                                                    25                steam-based excursion train on the ARZC rail line.”
                                                                                    26   AR 5-6; Cadiz Motion, pp. 14-22.
                                                                                    27         Significantly, neither Plaintiff argues that BLM’s factual conclusions were
                                                                                    28   unreasonable based on the record before it. Nor could they. For example, it is
                                                                                                                            10
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 16 of 29 Page ID #:1517



                                                                                     1   impossible to argue on this record that the availability of water to suppress fire and
                                                                                     2   wash rail cars, or power to light transloading facilities and fuel climate-controlled
                                                                                     3   storage containers, would not be beneficial to ARZC’s railroad operations. Even
                                                                                     4   BLM acknowledged in its 2015 Determination that several of the benefits that the
                                                                                     5   Pipeline will provide ARZC could “serve a railroad purpose.” AR 2248. As will
                                                                                     6   be explained below, the only reason BLM did not conclude in 2015 that the
                                                                                     7   Pipeline will further railroad purposes is because BLM applied an erroneous legal
                                                                                     8   standard. Instead of asking whether the six benefits would further a railroad
                                                                                     9   purpose, BLM asked whether the Pipeline itself “originated or derived” from a
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   railroad purpose. See AR 2243-49. Because BLM found that it did not so
                                                                                    11   originate—i.e., that the originating purpose of the Pipeline was to convey water for
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   public consumption by communities in Southern California—BLM concluded, as a
                                                 Los Angel es, CA 90 067




                                                                                    13   matter of law, that the benefits the Pipeline would provide to ARZC’s railroad
                                                                                    14   operations could not be said to further a railroad purpose, regardless of how
                                                                                    15   beneficial they might be, as a matter of fact, to those operations. AR 2243-49. Put
                                                                                    16   another way, BLM concluded, by applying the incorrect legal test, that all of the six
                                                                                    17   benefits were fruit of a poisonous tree—i.e., of a pipeline whose primary purpose
                                                                                    18   was to convey water for public consumption—and that therefore those benefits
                                                                                    19   could not bring the Pipeline within the scope of the ARZC’s 1875 Act ROW. See
                                                                                    20   AR 2243-49. As will be explained below, BLM was wrong to apply a “derives
                                                                                    21   from or originates” test, rather than the “furthers a railroad purpose” test, as set
                                                                                    22   forth in the 2017 M-Opinion, and confirmed by Barahona and a host of other cases
                                                                                    23   that have applied the incidental use doctrine.
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                            11
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 17 of 29 Page ID #:1518



                                                                                     1   VI.   THE OCTOBER 2017 LETTER MET ALL THE REQUIREMENTS
                                                                                     2         OF REASONABLE DECISION MAKING7
                                                                                     3         The October 2017 Letter is the product of BLM’s rational decision making
                                                                                     4   and complies with the APA in all respects. Under the APA, agency action must be
                                                                                     5   upheld if the agency examines “the relevant data and articulate[s] a satisfactory
                                                                                     6   explanation for its action.” F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502,
                                                                                     7   513 (2009) (“Fox”) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm
                                                                                     8   Mut. Auto. Ins. Co. (“State Farm”), 463 U.S. 29, 43 (1983)). A court is “not to
                                                                                     9   substitute its judgment for that of the agency . . . and should uphold a decision of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   less than ideal clarity if the agency’s path may reasonably be discerned.” Id. at
                                                                                    11   513-14 (internal quotations and citations omitted).
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12         The Supreme Court has made clear that this deferential standard of review is
                                                 Los Angel es, CA 90 067




                                                                                    13   not supplanted by a more “searching review” simply because an agency changes
                                                                                    14   position. Id. at 514-15. Elections have policy consequences and agencies must be
                                                                                    15   given ample latitude to “adapt their rules and policies to the demands of changing
                                                                                    16   circumstances.” State Farm, 463 U.S. at 42; Organized Village of Kake v. U.S.
                                                                                    17   Dep’t of Agric., 795 F.3d 956, 968 (9th Cir. 2015). Therefore, to satisfy the APA,
                                                                                    18   an agency changing positions need only acknowledge it is changing position, adopt
                                                                                    19   a position that is permissible under the statute, show that there are good reasons for
                                                                                    20   the new position and believe the new position to be better, “which the conscious
                                                                                    21   change of course adequately indicates.” Fox, 556 U.S. at 515; Organized Village of
                                                                                    22   Kake, 795 F.3d at 966.
                                                                                    23         In 2017, BLM acknowledged that it had applied an erroneous legal standard
                                                                                    24   in 2015, and expressly stated that its purpose was to correct the error. AR 4-6.
                                                                                    25
                                                                                    26         7
                                                                                                      NPCA includes an argument in its Motion that the 2017 M-Opinion
                                                                                         and the October 2017 Letter are the product of the Department’s “pretextual
                                                                                    27   reasoning.” NPCA Motion, pp. 16-21. This argument is purely speculation and
                                                                                         innuendo. To avoid duplicative briefing, Cadiz hereby incorporates by reference
                                                                                    28   and relies upon the Federal Defendants’ briefing on this specious argument.
                                                                                                                            12
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 18 of 29 Page ID #:1519



                                                                                     1   BLM’s acknowledgment came after a review of the several objections that were
                                                                                     2   filed by Cadiz, other railroads, and members of Congress immediately after the
                                                                                     3   2015 Determination was issued. The Federal Defendants’ opposition brief details
                                                                                     4   these objections. BLM complied with the APA in all respects.
                                                                                     5         A.     The 2017 Letter Acknowledges a Change in Position and Adopts a
                                                                                     6                Position that Is Permissible Under the 1875 Act
                                                                                     7         As explained in Section C, infra, the 2015 Determination was based on an
                                                                                     8   erroneous interpretation of the law, one which would require an activity to
                                                                                     9   “originate or derive” from a railroad purpose, rather than “further a railroad
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   purpose.” In 2017, BLM expressly acknowledged that it was changing positions
                                                                                    11   from the 2015 Determination because “[t]he October 2015 administrative
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   determination is no longer an accurate representation of the BLM’s view of the
                                                 Los Angel es, CA 90 067




                                                                                    13   applicable law and facts.” AR 5. For that reason, BLM rescinded the 2015
                                                                                    14   Determination and “superseded” it by the 2017 Letter. AR 5.
                                                                                    15         The October 2017 Letter’s alternative finding sets forth a proper standard:
                                                                                    16   “The incidental use doctrine would allow a railroad to authorize third party
                                                                                    17   activities, as long as the activity is incidental to and does not interfere with
                                                                                    18   continued railroad operations”—and clarifies the “legal and institutional
                                                                                    19   authorities” for the 2015 Determination “are no longer operative.” AR 4-5. The
                                                                                    20   October 2017 Letter also states: “the activities proposed in the Cadiz Project further
                                                                                    21   a railroad purpose, even if they do not originate or derive from that purpose.” AR 5
                                                                                    22   (emphasis added). The October 2017 Letter then applies the correct legal standard
                                                                                    23   to the Pipeline and properly concludes that the Pipeline falls within the scope of
                                                                                    24   ARZC’s ROW. AR 5-6.
                                                                                    25         As discussed in Sections III and IV, supra, BLM’s 2017 application of the
                                                                                    26   incidental use doctrine to the Pipeline is permissible under the 1875 Act.
                                                                                    27   Therefore, two of the Fox factors are met (i.e., the agency acknowledges a change
                                                                                    28   in position and the new position is permissible under the statute). See Fox, 556
                                                                                                                            13
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 19 of 29 Page ID #:1520



                                                                                     1   U.S. at 515.
                                                                                     2         B.       BLM Changed Its Position Based on a Revised Understanding of
                                                                                     3                  the Law
                                                                                     4         The other two Fox factors are (a) good reasons for the new position and (b)
                                                                                     5   agency belief that the new position is better, “which the conscious change of course
                                                                                     6   adequately indicates.” Fox, 556 U.S. at 515; Organized Village of Kake, 795 F.3d
                                                                                     7   at 966. On the record, these two factors are also satisfied.
                                                                                     8         It is well settled that an agency is allowed to change its position based upon
                                                                                     9   its updated and revised understanding of the law. See Fox, 556 U.S. at 538
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   (Kennedy, J., concurring in part); Ad Hoc Shrimp Trade Action Comm. v. United
                                                                                    11   States, 596 F.3d 1365, 1372 (Fed. Cir. 2010) (upholding agency’s change in
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   interpretation of a statute resulting from the agency’s “better reading” of the
                                                 Los Angel es, CA 90 067




                                                                                    13   statute); Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d
                                                                                    14   101, 141 (D.D.C. 2017). In Fox, for example, the Supreme Court upheld an
                                                                                    15   agency’s change in position based not on a change in factual findings, but instead
                                                                                    16   upon the agency’s evolved reading of Supreme Court precedent. 556 U.S. at 517-
                                                                                    17   18, 538. The Court did so even though the reasons announced for the change were
                                                                                    18   “not so precise, detailed, or elaborate as to be a model for agency explanation.”
                                                                                    19   556 U.S. at 538 (Kennedy, J., concurring in part).
                                                                                    20         In Standing Rock Sioux Tribe¸ the District Court for the District of Columbia
                                                                                    21   upheld the Army Corps of Engineers’ determination to grant an easement for a
                                                                                    22   pipeline after having previously found that it would not grant the easement on the
                                                                                    23   same administrative record. 255 F. Supp. 3d at 141. The District Court stated that
                                                                                    24   because the change in position was not founded on a change in factual findings, but
                                                                                    25   rather on a change in interpretation of legal requirements, the Corps “need only
                                                                                    26   have shown good reasons for its new policy.” Id. at 142. The Corps satisfied this
                                                                                    27   standard by explaining that all legal requirements had been met to grant the
                                                                                    28   easement. Id. at 142-43.
                                                                                                                            14
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 20 of 29 Page ID #:1521



                                                                                     1         In this case, like the agency actions in Fox, Ad Hoc Shrimp Trade Action
                                                                                     2   Committee, and Standing Rock Sioux Tribe, the October 2017 Letter did not
                                                                                     3   contradict the facts in the record on which the 2015 Determination was based.
                                                                                     4   Instead, BLM reexamined those facts through the proper legal lens. Thus, the
                                                                                     5   change in position is the result of a change in application of the correct legal
                                                                                     6   standard to the administrative record. This case does not involve a change in
                                                                                     7   factual findings that “underlay” a policy, as Plaintiffs claim, and there is no
                                                                                     8   requirement for a “more detailed explanation.” CBD Motion, p. 22-24; NPCA
                                                                                     9   Motion, pp. 23:20-24-15.8 A more detailed explanation is only required where
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   factual findings that drive an agency’s initial position are contradicted by the
                                                                                    11   agency’s new position. Fox, 556 U.S. at 515; Morales-Izquierdo v. Gonzales, 486
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   F.3d 484, 493 (9th Cir. 2007) (“A broader rule would deny agencies the necessary
                                                 Los Angel es, CA 90 067




                                                                                    13   flexibility to change policies in light of changed factual circumstances, or a change
                                                                                    14   in administrations.”) (internal quotation marks and citation omitted).
                                                                                    15         The cases upon which Plaintiffs rely, State Farm and Organized Village of
                                                                                    16   Kake, highlight the distinction. In State Farm, Congress directed an agency to
                                                                                    17   address motor vehicle safety, and, after the agency found airbags and automatic
                                                                                    18   seatbelts saved lives, the agency issued regulations requiring such safety systems.
                                                                                    19   463 U.S. at 33, 37. After a change in administration, the agency rescinded the
                                                                                    20   regulation, but never addressed the prior factual finding. Id. at 47-52. The Court
                                                                                    21   found this course of action violated the APA. Id. Here, BLM did not ignore prior
                                                                                    22   factual findings, it properly changed its interpretation of the law and applied that
                                                                                    23   law to the record.
                                                                                    24
                                                                                    25
                                                                                    26         8
                                                                                                      Plaintiffs also attempt to characterize the change in position as solely
                                                                                         the product of political biases. That this Project attracted policy attention was not a
                                                                                    27   new development of the current administration. The record reflects that the Project
                                                                                         was the subject of heavy political pressure during the Obama administration as
                                                                                    28   well. AR 7901, 7896, 4922, 4633, 2857, 2853, 2774-76, 2224.
                                                                                                                            15
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 21 of 29 Page ID #:1522



                                                                                     1         Similarly, in Organized Village of Kake, an agency adopted a regulation
                                                                                     2   restricting road construction in a particular national forest, finding that roadless
                                                                                     3   areas have significant scientific, environmental and recreational benefits. 795 F.3d
                                                                                     4   at 959-61. The agency adopted the rule even though it acknowledged that it would
                                                                                     5   result in negative local economic impacts. Id. Thereafter, on the same record
                                                                                     6   which underlay the initial restrictions, the agency exempted the forest from the
                                                                                     7   regulation, finding the local economic impacts outweighed the environmental
                                                                                     8   benefits. Id. at 962, 967. Because there was no “reasoned explanation for
                                                                                     9   disregarding previous factual findings,” the Court found a violation of the APA. Id.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   at 969; see also Indigenous Envtl. Network v. United States Dep’t of State, 347 F.
                                                                                    11   Supp. 3d 561, 582-83 (D. Mont. 2018) (same).9 Again, here, BLM did not
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   disregard previous factual findings; it simply reexamined the facts based upon its
                                                 Los Angel es, CA 90 067




                                                                                    13   correct interpretation of the law.
                                                                                    14         As discussed above, the October 2017 Letter reflects a change in BLM’s
                                                                                    15   interpretation of the law—pursuant to the 2017 M-Opinion—and not a change in
                                                                                    16   factual findings underlying a policy. Further, the legal validity of the revised
                                                                                    17   interpretation has now been confirmed by the Ninth Circuit in Barahona.
                                                                                    18         C.     In 2017, BLM Reasonably Concluded that the 2015 Determination
                                                                                    19                Was Contrary to Law
                                                                                    20         In November 2011, the Department issued the 2011 M-Opinion, which stated
                                                                                    21   that uses fall within the scope of an 1875 Act ROW if the use “derives from or
                                                                                    22   furthers” a railroad purpose. AR 8046. The Department, in the 2011 M-Opinion,
                                                                                    23   then found that, under this standard, a commercial fiber optic line fell within the
                                                                                    24   scope of an 1875 Act ROW because the railroad used “capacity” on the line. AR
                                                                                    25   8048. The only evidence submitted to the Department was a letter from the
                                                                                    26
                                                                                               9
                                                                                                      CBD string cites several cases on page 24 of its Motion. Unlike
                                                                                    27   BLM’s change in interpretation of the law, each of these cases also involves a
                                                                                         change in factual findings underlying a change in policy.
                                                                                    28
                                                                                                                            16
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 22 of 29 Page ID #:1523



                                                                                     1   railroad, stating the line would improve the railroad’s communication systems. Id.
                                                                                     2   The Department found this evidence demonstrated the line “furthered, at least in
                                                                                     3   part, a railroad purpose, as required by the incidental use doctrine.” Id.
                                                                                     4         In August 2014, BLM issued the 2014 IM. AR 2726. As discussed above,
                                                                                     5   the 2014 IM purported to provide “revised guidance” to BLM field offices tasked
                                                                                     6   with reviewing uses of 1875 Act ROWs overlying BLM-managed public lands in
                                                                                     7   light of the 2011 M-Opinion. AR 2726. That “guidance,” however, departed
                                                                                     8   sharply from the 2011 M-Opinion. The 2011 M-Opinion stated that a use can fall
                                                                                     9   within the scope of an 1875 Act ROW if it either derives from or furthers a railroad
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   purpose, whereas the 2014 IM erroneously instructed BLM field offices to inquire
                                                                                    11   (a) whether the non-railroad purpose “drive[s] the activity or drive[s] the design of
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   the activity in question,” and (b) “[w]hat is the primary objective of the activity.”
                                                 Los Angel es, CA 90 067




                                                                                    13   AR 2727-28. That language led to the unfounded “originates or derives from”
                                                                                    14   standard, which considers only the first condition set forth in the 2011 M-Opinion
                                                                                    15   (i.e., whether the use derives from a railroad purpose), and ignores the fact that a
                                                                                    16   third party use is also permissible if it furthers a railroad purpose, even if it does not
                                                                                    17   derive from such a purpose. In addition, the erroneous standard makes the “non-
                                                                                    18   railroad purposes” determinative, rather than the “railroad purposes.”
                                                                                    19         In October 2015, relying on the erroneous interpretation in the 2014 IM,
                                                                                    20   BLM sent a letter to Cadiz informing Cadiz of its “administrative determination”
                                                                                    21   that the Pipeline does not fall within the scope of the ARZC ROW. AR 2243. In
                                                                                    22   its cover letter, the 2015 Determination stated:
                                                                                    23                As shown in the enclosed summary, BLM has determined
                                                                                    24                that the Project does not derive from or further a railroad
                                                                                    25                purpose. By determining the primary objective of the
                                                                                    26                Project and how the railroad purpose interrelates, BLM
                                                                                    27                examined “the nature and extent of the non-railroad
                                                                                    28                benefits of an activity relative to the railroad purpose of
                                                                                                                            17
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 23 of 29 Page ID #:1524



                                                                                     1                the same activity” to provide for an overall evaluation of
                                                                                     2                the Project.
                                                                                     3   AR 2244 (emphasis added). It is thus apparent from the outset that the 2015
                                                                                     4   Determination relied on the improper legal theory proposed by the 2014 IM in
                                                                                     5   determining the Pipeline falls outside the scope of the ARZC ROW.
                                                                                     6         The erroneous “originate or derive from” standard plagued the entirety of the
                                                                                     7   2015 Determination. AR 2245-49. The 2015 Determination stated the Pipeline “is
                                                                                     8   not a railroad purpose because the activity itself is not necessary for the
                                                                                     9   construction or operation of a railroad, and the origin of the activity itself is a non-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   railroad purpose.” AR 2247 (emphasis added). This is not the standard set forth in
                                                                                    11   the 2011 M-Opinion and confirmed in Barahona. All that is required is that the use
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   “further” a railroad purpose; there is no requirement that the use be “necessary” to
                                                 Los Angel es, CA 90 067




                                                                                    13   or “originate” in a railroad purpose. See, e.g., Mellon v. S. Pac. Transp. Co., 750 F.
                                                                                    14   Supp. 226, 228-31 (W.D. Tex. 1990) (fiber optic line fell within scope of ROW
                                                                                    15   because the railroad was permitted to use “capacity” on the line for railroad
                                                                                    16   purposes); Mitchell v. Illinois Cent. R.R. Co., 384 Ill. 258, 268 (1943) (wholesale
                                                                                    17   and retail gasoline station was permitted within the scope of a ROW).
                                                                                    18         The 2015 Determination continued:
                                                                                    19                Production of electricity via in-line turbines located in
                                                                                    20                such a pipeline likewise is not within the scope of the
                                                                                    21                ROW granted by the Act, as it remains unclear as
                                                                                    22                presented how power-generation activity issues from
                                                                                    23                railroad purposes, especially given that these turbines
                                                                                    24                would use water for the purpose of commercial
                                                                                    25                distribution and not railroad purposes.
                                                                                    26   AR 2247 (emphasis added). Again, BLM is applying the erroneous “originate or
                                                                                    27   derive from” standard by considering only whether the use arises out of a railroad
                                                                                    28   purpose, rather than whether it furthers a railroad purpose. Numerous courts have
                                                                                                                            18
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 24 of 29 Page ID #:1525



                                                                                     1   held a use that provides power to a railroad falls within the scope of the ROW. See,
                                                                                     2   e.g., Barahona, 881 F.3d at 1134-35 (pipeline that provided fuel for the railroad fell
                                                                                     3   within the scope of the ROW); Illig v. United States, 58 Fed. Cl. 619, 634 (Fed. Cl.
                                                                                     4   2003) (electricity lines may fall within the scope of the ROW). These uses further a
                                                                                     5   railroad purpose, even though they do not necessarily arise out of a railroad
                                                                                     6   purpose. See id.10
                                                                                     7         The 2015 Determination next found that, because the use of water to
                                                                                     8   suppress trestle fires “is an uncommon industry practice, with dry sand being the
                                                                                     9   preferred method,” the fire suppression system does “not derive from or further a
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   railroad purpose.” AR 2248. The 2015 Determination further stated that the fire
                                                                                    11   suppression system does not further a railroad purpose because “[g]roundwater
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   capture and use, not fire suppression, drives the design of the activity.” Id.
                                                 Los Angel es, CA 90 067




                                                                                    13   (emphasis stated). That was erroneous for two reasons. First, there is substantial
                                                                                    14   evidence in the record that railroads use water to suppress fires and that a lack of
                                                                                    15   water in remote areas has allowed fires to cause significant damage to railroads.
                                                                                    16   AR 201, 212-15, 222-37, 290-95, 532-43. Second, the 2015 Determination again
                                                                                    17   relied on the improper “originate or derive from” standard because it is clear a
                                                                                    18   railroad may undertake activities that improve its safety and efficiency. See
                                                                                    19   McSweyn v. Inter-Urban Ry. Co., 130 N.W.2d 445, 448 (uses that “directly or
                                                                                    20   indirectly contribute[] to the safe, economical and efficient operation” of the
                                                                                    21   railroad fall within the ROW).
                                                                                    22
                                                                                    23
                                                                                    24         10
                                                                                                       BLM’s 2015 Determination is inconsistent on this issue, because later
                                                                                         in its evaluation BLM stated: “A power line may further a railroad purpose. Courts
                                                                                    25   conducting such inquiries have allowed railroads to string power lines (see Long
                                                                                         Beach v. Pac. Elec., Ry. Co., 283 P.2d 1036 (Cal. 1955) (power lines necessary for
                                                                                    26   operation of electric railroad)[)] as long as the power is connected with the
                                                                                         operation of the railroad (see Tompkins v. Atl. Coast Line. R. Co., 79 S.E.2d 41, 47
                                                                                    27   (Ga. Ct. App. 1953) (“The grant of an easement for railroad purposes does not
                                                                                         include an easement for an electric-power transmission line, unconnected with the
                                                                                    28   operation of the railroad.”).” AR 2275 (emphasis added).
                                                                                                                            19
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 25 of 29 Page ID #:1526



                                                                                     1         More egregiously, the 2015 Determination admitted that an access road and
                                                                                     2   “power lines, expanding transload facilities and improving them with access to
                                                                                     3   power, and supplying the railroad with a switchboard to tap into power” may serve
                                                                                     4   a railroad purpose. AR 2248. However, the 2015 Determination concluded that
                                                                                     5   those benefits cannot fall within the scope of the ARZC ROW because the Pipeline
                                                                                     6   originates in a “non-railroad purpose.” Id. The same admission of railroad purpose
                                                                                     7   appears in BLM’s discussion of the fiber optic line that will accompany the fire
                                                                                     8   suppression system. AR 2270. These determinations are also contrary to the 2011
                                                                                     9   M-Opinion and the Ninth Circuit’s decision in Barahona. A proposed use need not
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   originate in a railroad purpose; it need only further a railroad purpose.
                                                                                    11         Finally, the 2015 Determination went so far as to find that the provision of
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   water for use in a steam-powered train does not fall within the scope of the ARZC
                                                 Los Angel es, CA 90 067




                                                                                    13   ROW because the train’s “prospective use of a small portion of the pipeline’s
                                                                                    14   water” does not convert the Pipeline “into a legitimate railroad purpose.” AR 2248.
                                                                                    15   No case law supports the proposition that a use that furthers a railroad purpose must
                                                                                    16   somehow outweigh a non-railroad purpose (e.g., commercial benefits), or that the
                                                                                    17   respective benefits from the uses be quantified and compared. The fiber optic cable
                                                                                    18   addressed in the 2011 M-Opinion, and the pipeline in Barahona, were only in part
                                                                                    19   used for railroad purposes, but still fell within the scope of the 1875 ROW.
                                                                                    20   Barahona, 881 F.3d at 1134; AR 8048. Further, preventing a use that would permit
                                                                                    21   the operation of a locomotive on the railroad is entirely inconsistent with the
                                                                                    22   primary purpose of the 1875 Act—the construction and operation of the railroad.11
                                                                                    23
                                                                                               11
                                                                                                       In 2015, BLM also prepared a lengthier evaluation to support the
                                                                                    24   Summary Evaluation, plagued by the same improper reliance on the “originate and
                                                                                         derive from” standard. See AR 2264 (“There is no relationship between the express
                                                                                    25   purpose for the pipeline and the railroad’s operation.”), 2265 (“The primary
                                                                                         purpose of this pipeline is to provide a means of conveying groundwater for sale
                                                                                    26   and use by those other than the Railroad.”), 2266 (“Because the pipeline and the
                                                                                         water that is proposed to run through the pipeline are not necessary to railroad
                                                                                    27   construction or operations, the pipeline and the water it will convey do not fall
                                                                                         within that set of activities that derive from or further a railroad purpose.”), 2269
                                                                                    28   (“Activities that derive from or further a railroad purpose must actually come from,
                                                                                                                            20
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 26 of 29 Page ID #:1527



                                                                                     1   See Glosemeyer v. United States, 45 Fed. Cl. 771, 778 (Fed. Cl. 2000) (“[T]he . . .
                                                                                     2   running of a train[] over a stretch of land clearly constitutes a permissible railroad
                                                                                     3   purpose.”).
                                                                                     4         Plaintiffs’ direct and indirect attempts to divorce themselves from the
                                                                                     5   “furthers a railroad purpose” test and to distinguish Barahona are all based on the
                                                                                     6   erroneous 2015 Determination. For example, CBD claims that the Pipeline does
                                                                                     7   not further a railroad purpose because its “primary purpose” is to transport water to
                                                                                     8   Southern California water providers, and because only a small portion of the water
                                                                                     9   will be used by AZRC. CBD Motion, pp. 23:21-24:3. And CBD claims that the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   2015 Determination applied the “incidental use doctrine” to the Pipeline. CBD
                                                                                    11   Motion, pp. 22:26-23:5. CBD’s arguments are plagued by the same defect in the
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   2015 Determination—an application of the incorrect “originate or derive from”
                                                 Los Angel es, CA 90 067




                                                                                    13   standard.
                                                                                    14         NPCA also relies on the erroneous “originates and derives from” standard—
                                                                                    15   with a misleading twist. NPCA claims that the October 2017 Letter fails to identify
                                                                                    16   the standard it is applying. NPCA Motion, pp. 21:8-12, 22:15-19. NPCA supports
                                                                                    17   this argument by noting that the 2017 Letter “explicitly rejected the ‘originates or
                                                                                    18   derives from’ standard from the 2011 M-Opinion,” and then claims, despite BLM’s
                                                                                    19   explicit reliance on the 2017 M-Opinion, that BLM did not explain what test it was
                                                                                    20   applying. Id. As explained above, the 2011 M-Opinion did not contemplate an
                                                                                    21   “originates or derives from” standard and it did not mention the word “originate”
                                                                                    22   with respect to railroad purposes. The 2011 M-Opinion adopted the “furthers a
                                                                                    23   railroad purpose” standard. AR 8038. The October 2017 Letter’s alternative
                                                                                    24   interpretation specifically states that it is applying the “furthers a railroad purpose”
                                                                                    25   standard on three separate occasions. AR 5-6.
                                                                                    26
                                                                                    27   originate, or issue from the railroad purpose.”), 2270 (The Project is “driven by the
                                                                                         need for groundwater capture and use, and not driven by or for railroad purposes.”).
                                                                                    28
                                                                                                                            21
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 27 of 29 Page ID #:1528



                                                                                     1         For all these reasons, Plaintiffs’ allegations that the October 2017 Letter
                                                                                     2   represents an APA violation lack support. The October 2017 Letter meets all of the
                                                                                     3   requirements for a change in position based on the record in this case and
                                                                                     4   applicable case law. The October 2017 Letter corrects a misapplication of the law
                                                                                     5   by analyzing the evidence in the record and using the correct legal standard
                                                                                     6   articulated in the 2017 M-Opinion.
                                                                                     7   VII. NO FLPMA PERMIT IS REQUIRED
                                                                                     8         As discussed above, the October 2017 Letter properly concludes the Pipeline
                                                                                     9   is within the scope of the ARZC ROW. Because the Pipeline is within the scope of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the ARZC ROW, no permit or authorization from BLM under the FLPMA is
                                                                                    11   required. FLPMA expressly preserves existing 1875 Act ROWs and the rights
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   granted therein. 43 U.S.C. §1769(a) (“Nothing in this subchapter shall have the
                                                 Los Angel es, CA 90 067




                                                                                    13   effect of terminating any right-of-way or right-of-use heretofore issued, granted, or
                                                                                    14   permitted.”); 43 C.F.R. § 2801.6(a)(3); see also W. Watersheds Project v. Matejko,
                                                                                    15   468 F.3d 1099, 1104 (9th Cir. 2006) (recognizing that when passing FLPMA,
                                                                                    16   “Congress specifically chose to preserve vested rights”).12 Neither Plaintiff appears
                                                                                    17   to argue that a FLPMA permit is required if the Court upholds the October 2017
                                                                                    18   Letter.
                                                                                    19   VIII. NO NEPA REVIEW IS REQUIRED
                                                                                    20         BLM’s issuance of the October 2017 Letter did not trigger review under the
                                                                                    21   NEPA. The October 2017 Letter determined that no federal approval is required
                                                                                    22   for the construction and operation of the Pipeline. As explained in the Federal
                                                                                    23   Defendants’ and Cadiz’s Motions, no environmental review under NEPA is
                                                                                    24   required in such circumstances. Cadiz Motion, pp. 22:19-23:13; Federal
                                                                                    25   Defendants’ Memorandum in Support of Motion for Summary Judgment, pp.
                                                                                    26   24:23-25:19.
                                                                                    27
                                                                                               12
                                                                                                      CBD fails to mention this express preservation of rights in its
                                                                                    28   description of FLPMA. CBD Motion, pp. 4:21-5:15.
                                                                                                                            22
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 28 of 29 Page ID #:1529



                                                                                     1         Environmental review is required under NEPA where (1) there is a major
                                                                                     2   Federal action and (2) the action may significantly affect the environment. 42
                                                                                     3   U.S.C. § 4332(C). As Cadiz explained in its Motion, the October 2017 Letter,
                                                                                     4   which only determined whether BLM had authority to act, not whether it should
                                                                                     5   exercise such authority, did not constitute a major federal action and, as such, no
                                                                                     6   environmental review is required. Cadiz Motion, pp. 22:19-23:13.
                                                                                     7         Plaintiffs offer no authority that might compel a different conclusion. NPCA
                                                                                     8   simply cites to the Interior Department Manual which states that an environmental
                                                                                     9   impact statement is normally required for pipeline right-of-way grants. NPCA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Motion, p. 25:1-5. This guidance does not apply here because no new right-of-way
                                                                                    11   grant is being issued. If the Pipeline falls within the scope of the ARZC ROW,
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12   neither a FLPMA permit, nor compliance with NEPA, is required.
                                                 Los Angel es, CA 90 067




                                                                                    13         CBD ignores the lack of a major federal action by BLM when it argues that
                                                                                    14   an environmental impact statement should be prepared because the Pipeline “may
                                                                                    15   have a significant impact on the environment” and because the October 2017 Letter
                                                                                    16   alters the status quo. CBD Motion, pp. 24:26-25:25. The only case cited by CBD
                                                                                    17   in support of its argument, Pit River Tribe v. U.S. Forest Serv., involved the
                                                                                    18   issuance of a lease extension for a geothermal plant—a major federal action. See
                                                                                    19   469 F.3d 768, 783-84 (9th Cir. 2006).
                                                                                    20         Bypassing the major federal action requirement, both Plaintiffs jump to
                                                                                    21   assertions about the environmental impacts of the Project and the Pipeline. See,
                                                                                    22   e.g., CBD Motion, pp. 8:3-15, 12:24-13:8, 25:6-17; NPCA Motion, pp. 1:11-15,
                                                                                    23   2:23-3:10. These assertions are not pertinent to defining the scope of an 1875 Act
                                                                                    24   ROW. The purpose of the 1875 Act was to open the western United States “to
                                                                                    25   settlement and [] enhancing the value of those public lands through or near which
                                                                                    26   such railroads might be constructed.” United States v. Denver & Rio Grande Ry.
                                                                                    27
                                                                                    28
                                                                                                                            23
                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                  Case 2:17-cv-08587-GW-AS Document 73 Filed 05/10/19 Page 29 of 29 Page ID #:1530



                                                                                     1   Co., 150 U.S. 1, 8, 14 (1893). The 1875 Act was not environmental legislation.13
                                                                                     2              In sum, BLM was not required to conduct environmental review under
                                                                                     3   NEPA when it issued the October 2017 Letter.
                                                                                     4   IX.        CONCLUSION
                                                                                     5              For all the reasons in Cadiz’s and Federal Defendants’ papers in this matter,
                                                                                     6   Cadiz and Federal Defendants are entitled to judgment in their favor on all claims
                                                                                     7   brought by Plaintiffs.
                                                                                     8   Dated: May 10, 2019                  BROWNSTEIN HYATT FARBER SCHRECK,
                                                                                                                              LLP
                                                                                     9
                                                                                                                              By:       /s/ Diane C. De Felice
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10                                              LAWRENCE J. JENSEN
                                                                                                                                    DIANE C. DE FELICE
                                                                                    11                                              CHRISTOPHER R. GUILLEN
                                            2049 Cent ury Park East, Suite 3550




                                                                                                                                    Attorneys for Intervening-Defendants
                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                                                                    CADIZ, INC. AND CADIZ REAL ESTATE,
                                                                                                                                    LLC
                                                                                    13
                                                                                    14
                                                                                    15
                                                                                    16   19198542

                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                                    13
                                                                                                       Cadiz’s Motion at pages 4-5 demonstrates that Plaintiffs’ claims the
                                                                                    26   Pipeline will impact the environment are unfounded. The environmental impacts of
                                                                                         the Project, including the Pipeline, have been reviewed in an environmental impact
                                                                                    27   report under the California Environmental Quality Act. And the environmental
                                                                                         impact report was upheld against challenges by NPCA and CBD. See also Cadiz’s
                                                                                    28   Statement of Genuine Disputes filed concurrently herewith.
                                                                                                                             24
                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S OPPOSITION TO MOTIONS FOR
                                                                                                                    SUMMARY JUDGMENT
